By the Court.

The motion for a stay of proceedings must be granted. No excuse whatever is shown for the failure to prosecute the former appeals, and until the costs are paid, the present appeal must be deemed vexatious. The . power of staying proceedings until the costs of former suits or appeals are paid, is equitable in its nature, and intended to prevent the vaxatious multiplication-of suits. 1 John. Cases, 427; 3 Cow., 381; 4 Wend., 216. The facts here disclosed show a case in which the exercise of the power seems emin-' ently proper.
Ordered accordingly.